

 
 

--------------------------------------------------------------------------------

EXHIBIT 10(h)
 

ACXIOM CORPORATION
EXECUTIVE OFFICER
FY 2011 CASH INCENTIVE PLAN


The Acxiom Corporation Executive Officer FY 2011 Cash Incentive Plan (the
“Plan”) has been established by Acxiom Corporation (the “Company”) pursuant to
the 2010 Executive Cash Incentive Plan of Acxiom Corporation (the “2010 Plan”)
in order to encourage outstanding performance from its executive
officers.  Subject to applicable law, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
award shall be within the sole discretion of the Compensation Committee (the
“Committee”), may be made at any time and shall be final, conclusive and binding
upon all persons. Designations, determinations, interpretations, and other
decisions made by the Committee with respect to the Plan or any Award need not
be uniform and may be made selectively among Participants, whether or not such
Participants are similarly situated.  Awards made pursuant to the Plan to
Covered Officers are intended to qualify as “performance-based compensation”
within the meaning of Section 162(m) of the Code and the Regulations promulgated
thereunder and this Plan shall be interpreted accordingly.  Capitalized terms
not otherwise defined herein shall have the meaning ascribed to them in the 2010
Plan.


Participation


All officers of the Company who have been designated by the Committee as
“executive officers” of the Company during the Company’s 2011 fiscal year (the
“Fiscal Year”) are eligible to receive an award pursuant to the Plan.


Incentive Calculation and Payment of Awards


Awards shall be calculated based on the financial results for the Fiscal Year
and shall be paid within two and one-half months following the end of each
Fiscal Year.  Each Covered Officer of the Company shall be eligible for an Award
of up to 200% of such officer’s target incentive (the “Maximum Opportunity”) in
the event the performance target set forth on Schedule A attached hereto (the
“Threshold Target”) is attained; provided, that the Maximum Opportunity of a
Covered Officer shall not exceed the maximum cash amount set forth in Section
5(c) of the 2010 Plan.  The Committee shall determine the actual amount of an
Award to each Covered Officer by reducing the Maximum Opportunity of such
Covered Officer by applying the performance criteria set forth on Schedule
B.  The Committee will make Awards to other Participants pursuant to this Plan
based on the satisfaction of the performance criteria set forth on Schedule B
hereto.


The targets for the performance criteria set forth on Schedule B, as well as the
target incentive of each Participant, shall be determined by the Committee in
its discretion within the first ninety (90) days of the Fiscal Year.  The
Committee shall determine whether and to what extent each performance or other
goal has been met.  Awards pursuant to the Plan will be paid solely in cash.
Except as the Committee may otherwise determine in its sole and absolute
discretion, termination of a Participant’s employment prior to the end of the
Fiscal Year will result in the forfeiture of the Award by the Participant, and
no payments shall be made with respect thereto.  Following the Fiscal Year, the
Committee shall certify, in writing, whether the applicable performance targets
have been achieved and the amounts, if any, payable to each Covered Officer for
the Fiscal Year.


This Program is not a “qualified” plan for federal income tax purposes, and any
payments are subject to applicable tax withholding requirements.


Adjustments for Unusual or Nonrecurring Events


In addition to any adjustments enumerated in the definition of the performance
goals set forth on Schedule A hereto, the Committee is hereby authorized to make
adjustments in the terms and conditions of, and the criteria included in, awards
in recognition of unusual or nonrecurring events affecting any Participant, the
Company, or any subsidiary or affiliate, or the financial statements of the
Company or of any subsidiary or affiliate; in the event of changes in applicable
laws, regulations or accounting principles; or in the event the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Program. The Committee is also authorized to adjust performance
targets or awards downward to avoid unwarranted windfalls.  Notwithstanding the
foregoing, the Committee shall not make any adjustments to the Plan that would
prevent any Awards made to Covered Officers from qualifying as
“performance-based compensation” pursuant to Section 162(m) of the Code.
 
 
Other Provisions
No Right to Employment


The grant of an award shall not be construed as giving a Participant the right
to be retained in the employ of the Company or any subsidiary or affiliate.


No Trust or Fund Created


Neither the Plan nor any award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
subsidiary or affiliate and a Participant or any other person. To the extent
that any person acquires a right to receive payments from the Company or any
subsidiary or affiliate pursuant to an award, such right shall be no greater
than the right of any unsecured general creditor of the Company or any
subsidiary or affiliate.


No Rights to Awards


No person shall have any claim to be granted any award and there is no
obligation for uniformity of treatment among Participants. The terms and
conditions of awards, if any, need not be the same with respect to each
Participant. The Company reserves the right to terminate the Plan at any time in
the Company’s sole discretion.


Section 409A of the Internal Revenue Code


This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.


Interpretation and Governing Law


This Plan shall be governed by and interpreted and construed in accordance with
the laws of the State of Delaware, without reference to principles of conflicts
or choices of laws. In the event the terms of this Plan are inconsistent with
the terms of any written employment agreement between a Participant and the
Company, the terms of such written employment agreement shall govern the
Participant’s participation in the Plan.

 
 

--------------------------------------------------------------------------------

 

Schedule A


2011 Threshold Target


Performance Measure
Target
   
Covered Officers
 
     Operating Income1
$118,500,000
   
SVP-Global Sales2
 
     Total Contract Value
     Revenue
TBD
TBD





1For purposes of this target, operating income means the Company’s operating
income for the Fiscal Year as reflected on its financial accounting statements
less any net income (or expense) attributable to any of the following: (i)
litigation or claim judgments or settlements, (ii) the effect of changes in tax
law, accounting principles or other such laws or provisions affecting reported
results, (iii) accruals for reorganizations or restructuring programs, and (iv)
Board-approved acquisitions of significant assets or businesses.


2The SVP-Global Sales will be eligible for 60% of his Maximum Opportunity if the
Operating Income target listed above is achieved, 30% of his Maximum Opportunity
if the Total Contract Value target listed above is achieved, 10% of his Maximum
Opportunity if the Revenue target listed above is achieved and 100% of his
Maximum Opportunity if all performance targets are achieved, subject to
adjustment as set forth in Schedule B.

 
 

--------------------------------------------------------------------------------

 

Schedule B


General Schedule – Company Component


Performance Goal
Weighting
Target
     
Revenue
40%
TBD
Operating Income
30%
TBD
Free Cash Flow to Equity
30%
TBD





Awards to SVP-Global Sales


Performance Goal
Weighting
Target
     
Company Component
60%
TBD
Total Contract Value
30%
TBD
Revenue
10%
TBD





2011 Cash Incentive Opportunities


The Committee shall assign to each Participant annual award opportunities,
expressed as a dollar amount, based on the level of performance achieved under
the targets set by the Committee by resolution.


The Committee, at its discretion, may increase or decrease a Participant’s Award
up to 20% of the amount otherwise determined by actual performance described
above based on an individual performance evaluation; provided, that the total
Award shall not exceed the stated maximum for any Participant.  For example, if
a Participant’s maximum bonus is $150,000, and actual performance is achieved at
that level, application of the individual modifier may not further increase (but
may decrease) the bonus payable.  The amount of any such adjustment shall be
based upon the Participant’s performance against the Participant’s individual
personal performance objectives.


Notwithstanding the foregoing, no Award to a Covered Officer shall exceed such
Covered Officer’s Maximum Opportunity.











 
 

--------------------------------------------------------------------------------

 
